DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 03/18/2022, Applicant, on 06/21/2022, amended claims 1, 10, 19, and 33, canceled claims 31-32. Claims 1, 3-10, 19, 28, 30, and 33 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 09/06/2016 have been fully considered, but they are not fully persuasive. The 35 USC § 103 rejection has been overcome, however the updated 35 USC § 101 rejections of claims 1, 3-10, 19, 28, 30, and 33 are applied in light of Applicant's amendments.     
The Applicant argues that “Applicant respectfully submits that, similar to the claim in Example 39 (i.e., method of training neural network model) of 2019 Examples, the instant claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Guidance…The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception..” (Remarks 06/21/2022)
In response, the Examiner respectfully disagrees. The Applicant’s invention is not analogous to Example 39. Example 39 teaches the utilization of a neural network as a framework of machine learnings algorithms in the digital imaging and facial detection technology. Additionally, the neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives. Example 39 was found eligible because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. However, the Applicant’s invention is not analogous to Example 39. The Examiner does not see any similarities to between the Applicant’s invention and Example 39. The Applicant’s claims and specification fail to mention any use of neural networks/machine learning/artificial intelligence. The Applicant’s invention does not follow a similar fact pattern, and the Applicant’s invention recites a judicial exception. Thus, the Applicant’s invention is not analogous to Example 39. 
The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” and mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into the “Mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts. 
The claimed subject matter is merely claims a method for calculating and analyzing (modeling) information regarding sales periods.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology.  
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for sales data, and performing additional performance period analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a service system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 19, 28, 30, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 3-10, 19, 28, 30, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”). 
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1, 3-9, and 28-29), computer program product (claim 10), and method (claim 19) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” and mathematical relationships, mathematical formulas or equations, mathematical calculations which falls into the “Mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts. 
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: divide a performance period in which performance data at a business facility as a prediction target is present, into a plurality of partial periods; perform prediction processing using each of a plurality of prediction models for a second partial periodperformance period, and compare  a result of the prediction processing with the performance data in-a the second partial period; determine a target prediction model to be used for sales prediction of a period subsequent to the performance period on the basis a result of the comparison; ; and control the display to display an interface including a graph of the performance data in which a length of the first partial period is specified, and a reference line serving as a boundary between the first partial period and the second partial period; determine the length of the first partial period by using the performance data; compute an index that quantitatively represents a magnitude of sales fluctuation for each predetermined unit; and set a point of time when the index satisfies a predetermined condition as an end time of the first partial period. Independent claims 10 and 19 recite the CRM and method for performing the apparatus of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a display; at least one memory; and at least one processor configured to…; a dividing unit … a comparing unit… and a first deciding unit…; a display, wherein the at least one processor is further configured to control the display to display an interface (as recited in claims 1 and 29).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a display; at least one memory; and at least one processor configured to…; a dividing unit … a comparing unit… and a first deciding unit…; a display, wherein the at least one processor is further configured to control the display to display an interface (as recited in claims 1 and 29).  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0029]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (3-9) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea, claims 3-9 and 28-29 recite “ wherein the at least one processor is further configured to, for each of the plurality of prediction models, compute a degree of deviation between prediction data of sales generated in the prediction processing of the plurality of prediction models  for the second partial period and the performance data in the second partial period, and determine the target prediction model to be used for the prediction in the period subsequent to the performance period on the basis of the degree of deviation; wherein the start time of the performance period is any one of a date on which business is newly started, a date on which a specific product is started to be sold, and a date on which a specific service is started to be provided; wherein the at least one processor is further configured to:  divide the performance period with a plurality of patterns of which lengths of the first partial periods are different, for each of the plurality of patterns, perform the prediction processing using each of the plurality of prediction models for the second partial period in the pattern and compare  the result of the prediction processing with the performance data in the second partial period inmodel corresponding to the pattern and computes a degree of deviation between the generated prediction data and the performance data in the third partial period in the pattern, and decides the prediction model to be used for the prediction in the period subsequent to the performance period on the basis of the computed degrees of deviation; decides the prediction model to be used for the sales prediction in the period subsequent to the performance period from among the prediction models already used for the prediction target; and a selecting unit that causes any one of the first deciding unit and the second deciding unit to decide the prediction model to be used for the sales prediction in the period subsequent to the performance period; generates the prediction model by using the performance data, wherein the first deciding unit decides the generated prediction model as the prediction model to be used for the prediction target in a case where the performance data satisfies a second performance condition; prediction model used by the comparing unit is generated by using performance at a business facility different from the business facility as the prediction target; wherein the prediction processing and the comparison between the result of the prediction processing with the performance data are performed in a loop for each of the plurality of prediction models at a predetermined cycle; wherein the at least one processor configured to determine the length of the first partial period by using the performance data; wherein the at least one processor configured to: compute an index that quantitatively represents a magnitude of sales fluctuation for each predetermined unit; and set a point of time when the index satisfies a predetermined condition as an end time of the first partial period; wherein the predetermined condition is that elapsing a predetermined time since the target prediction model is determined ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 O'Keeffe; Paul JohnR. CHANGE MANAGEMENT SYSTEM .U.S. PGPub 20120179512A change management system includes a data capture module to capture metrics associated with phases of a project and associated with a change management model. A prediction engine generates predictions indicating a level of readiness to move to a next phase of the project based on the model and also indicates actions for achieving goals of the project based on the predictions. A reporting module generates, via a user interface, predictions, actions and current change management state of the project.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683